DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for patent filed on 25 July 2019. Claims 1-11, and 13-20 are still pending in the application. Claims 21 has been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 was filed after the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The 101 rejection of claim 20 has been withdrawn.

Response to Arguments
Applicant's arguments filed on 09/24/2021 have been fully considered but they are not persuasive. The claims as amended are still taught by the prior art of record as detailed and explained in the rejection below. It must me noted that the present invention addresses and defines user profiling techniques which may result in either under-user profiling or over-user profiling. In either case, Bostick addresses these issues as discussed in the rejection. Therefore, applicant’s arguments in regard to the prior art of record are not convincing because the claims merely refer to cognitive information which is processed to supply recommendations to the user.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bostick et al. Hereinafter Bostick PUB Number 20180121553.
As per claim 1, Bostick teaches an electronic device comprising: a memory (see fig 2, system memory) storing instructions; and at least one processor (see fig 2, element 210) configured to execute the instructions to: obtain a request of a user which is input for a provider, transmit to the provider a plurality of simulated requests of a plurality of simulated users corresponding to the request [Bostick discloses a system comprising an information handling system for: receiving one or more user search inquiries from a first user (See claims 1,17); and  provide the user with a result by selecting at least one response from among a plurality of responses of the provider to the plurality of simulated requests (returning to the first user search results (i.e. selecting) responsive to the one or more user search inquiries by generating one or more obfuscating search inquiries for issuing to a search engine, the one or more obfuscating search inquiries consistent with one or more simulated user search behavior profiles for one or more simulated users (See par 0048; claim 6; abstract; see also par 0038, and 0046)]. 
As per claim 2, Bostick teaches the electronic device of claim 1, wherein the plurality of simulated users having an identity registered [identity registered is inherent in Bostick for client/server communication) with the provider [information handling system for generating the one or more simulated user search behavior profiles for one or more simulated users by performing cognitive analysis (See paragraph [0048], claims 1,17)].
he simulated user search behavior profiles may be generated by retrieving one or more anonymized user search behavior profiles from a remote profile server or website].
  As per claim 6, Bostick teaches the electronic device of claim 1, wherein the plurality of simulated users are selected from a plurality of simulated users based on the user (see par 0048). As per claim 7, Bostick teaches the electronic device of claim 1, wherein the plurality of simulated users are selected from a plurality of simulated users based on the request of the user (see par 0048). As per claim 8, Bostick teaches the electronic device of claim 1, wherein the plurality of simulated users are selected from a plurality of simulated users based on the provider (see par 0048). As per claim 9, Bostick teaches the electronic device of claim 1, wherein the plurality of simulated users are selected from a plurality of simulated users, and wherein the plurality of simulated users are shared between the user and another user [cognitive analysis (e.g. machine learning, statistical modeling etc.) is used to dynamically generate user search: behavior profiles for the user along with one or more emulated user search behavior profiles; and a machine learning is applied continuously so the user profile dynamically reflects the user's actual search behavior (See paragraphs [0005],[0033] 

 As per claim 10, Bostick teaches the electronic device of claim 1, wherein the plurality of simulated users are selected from a plurality of simulated users, and wherein the plurality of simulated users are updated by transmitting a randomly generated simulated request to the provider [the information handling system for generating the one or more obfuscating search inquiries consistent with the one or more simulated user search behavior profiles, by performing the cognitive analysis on the one or more user search inquiries; therefore, update of simulated users is performed (See claims 1,17)]. As per claim 11, Bostick teaches the electronic device of claim 1, wherein the plurality of simulated requests are generated based on the request of the user [the information handling system for receiving the search results from search engines in response to the one or more user search  As per claim 14, Bostick teaches the electronic device of claim 1, wherein the result comprises the at least one response selected from the plurality of responses based on a correlation with the user (see par 0037 and 0039-0040). As per claim 15, Bostick teaches the electronic device of claim 1, wherein the result comprises a response selected from the plurality of responses based on a correlation with the request of the user (see par 0037 and 0039-0040). As per claim 16, Bostick teaches the electronic device of claim 1, wherein the result comprises the at least one response sorted in a certain order (see par 0037 and 0039-0040). As per claim 17, Bostick teaches the electronic device of claim 1, wherein the request of the user is obtained by the user inputting the request in a platform where a plurality of providers including the provider are accessible (see par 0048). As per claim 18, Bostick teaches the electronic device of claim 1, wherein the result comprises the plurality of responses of the provider to the plurality of simulated requests of the plurality of simulated users, and wherein the plurality of responses are browsable by selecting a simulated user from among the plurality of simulated users in the result provided to the user (see par 0048). 


As per claim 19-20, they are method and computer product of the system claim 1. Therefore, they are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Fujiwara et al hereinafter Fujiwara JP 2007183859.
As per claim 4, Bostick does not specifically state that the plurality of simulated users comprise another user different from the user. However, In the same field of endeavor Fujiwara discloses [“In FIG. 1, 11 is a content server, which stores content as information, performs search processing by request, and provides content through a network, wherein element12 is a user information management server, and stores and manages information about users who use content and content usage history. 13 is a billing server, and billing and settlement processing are performed for the use of content by the user. 15 is the user's terminal, and the user performs input operation for content display for content, printing, and the like. 16, 17 are terminals of other users” (par 0040; claim 1)].It would be obvious to one skill artisan at the effective filing date of the invention to combine Fujiwara features of having another user different from the user in the information handling system by referring to other similar search information from other user in order to improve the accuracy of searching for desired information (see Fujiwara, par 0007).
As per claim 5, Bostick-Fujiwara teaches the electronic device of claim 4, wherein the plurality of simulated requests are transmitted to the provider via another electronic device of the other user   [simulated user search behavior profiles may be generated by performing for one or more simulated users, and the cognitive analysis is performed to simulated user search behavior profile for a first simulated user (See Bostick, paragraph 0048)].
As per claim 13, Bostick does not discuss a plurality of items, the result comprises a top-ranked item in each of the at least one response [a system configured to store a usage history for each user in a DB, manage the usage history, arid retrieve information from the DB based on a usage history, wherein the information is associated with a second user who has a similar usage history with a user, in response to a search request of the user (See Fujiwara paragraph 0040)]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571272390549.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/FRANTZ B JEAN/Primary Examiner, Art Unit 2454